Citation Nr: 1019159	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  97-20 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability, to include as due to exposure to herbicides.

2.  Entitlement to service connection for Alzheimer's 
disease, to include as due to exposure to herbicides.

3.  Entitlement to service connection for syphilis, to 
include as due to exposure to herbicides.

4.  Entitlement to service connection for a disability of the 
liver, to include as due to exposure to herbicides.

5.  Entitlement to service connection for paranoid 
schizophrenia, to include as due to exposure to herbicides.




REPRESENTATION

Appellant represented by:	Rose Ann Fleming, Attorney-at-
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to 
December 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from February 1998, April 2005, and May 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

The February 1998 rating decision denied entitlement to 
service connection for paranoid schizophrenia.  This claim 
has previously been remanded by the Board in March 2001 and 
August 2004, and it is again before the Board for appellate 
review.

The April 2005 rating decision denied entitlement to service 
connection for Alzheimer's disease, a bilateral knee 
disability, and syphilis.

The May 2007 rating decision denied entitlement to service 
connection for cirrhosis of the liver.

In February 2009, the Veteran testified at a Videoconference 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing was prepared and associated with 
the claims file.

This matter was last before the Board in July 2009, when it 
was remanded to schedule the Veteran for another Board.  

The appeal is REMANDED to the Cleveland RO VA will notify the 
appellant if further action is required.


REMAND

As noted above, the Veteran testified at a videoconference 
hearing at the Cleveland RO in February 2009.  The Veteran 
expressed the desire to testify at this hearing, despite the 
absence of his representative, with the assistance of a 
Veteran Service Representative from the Cleveland RO.  
Nevertheless, although the Veteran's hearing was held, and a 
transcript was associated with the record, upon further 
review, the Board concluded in July 2009 that it was 
necessary to provide the Veteran with the opportunity to 
testify at another hearing.

In this regard, the Board notes that the day before the 
hearing, the Board received a letter from the Veteran's 
representative stating that a scheduling conflict rendered 
her unable to accompany the Veteran to his hearing.  She 
requested that his hearing be rescheduled.  The Board 
subsequently granted the motion to reschedule.  See 38 C.F.R. 
§ 20.704 (2009).

Immediately thereafter, as noted above, the Veteran did 
report for his personal hearing, and expressed the desire to 
testify even though his representative could not be present.  
Consequently, the hearing was held, and a transcript of that 
hearing was associated with the claims file.

Following that hearing, the Veteran's attorney indicated a 
strong desire to be present for the Veteran's hearing.  In 
particular, the Veteran's attorney argued that it was 
particularly important that she be present at the hearing to 
assist the Veteran in light of his diagnosis of Alzheimer's 
disease.  It was noted by the Board that the difficulties 
experienced at the hearing in eliciting testimony from the 
Veteran suggested that the concerns of his attorney were 
valid, and that her assistance would be of great benefit to 
the Veteran.  Accordingly, the case was remanded in order to 
provide the Veteran another opportunity to attend the 
requested Board videoconference hearing accompanied by his 
attorney.  See 38 C.F.R. § 20.600 (2009).

Following the Board's July 2009 remand, the Veteran was once 
again scheduled for a Board hearing, pursuant to his request.  
See October 2009 videoconference hearing election.  He was 
scheduled for such a hearing on December 1, 2009; however, on 
that same day his attorney submitted a Motion to Reschedule 
the hearing because the Veteran could not attend due to 
transportation problems.  

On December 7, 2009, the Board granted the Veteran's Motion 
to Reschedule.  See 38 C.F.R. § 20.704.  He has elected to 
have a Travel Board hearing.  Accordingly, the case is again 
remanded, this time to afford the Veteran a Travel Board 
hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing before a Veterans Law Judge at the 
Cleveland RO.  Appropriate notification 
should be given to the Veteran and his 
attorney, and such notification should be 
documented and associated with the 
Veteran's claims folder.




	(CONTINUED ON NEXT PAGE)





The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


